DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of:
Claim(s) 56-60, 62 and 65-70 under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US 2020/0261449; priority: 2/18/19; of record);
Claims 42-47, 50-62 and 65-70 under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0261449; priority: 2/18/19; of record), in view of Andrews et al. (US 2011/0238163; published: Sept. 29, 2011; of record); and
Claims 48-49 and 63-64 under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0261449; priority: 2/18/19; of record) and Andrews et al. (US 2011/0238163; published: Sept. 29, 2011; of record) as applied to claims 42-47, 50-62 and 65-70 above, and further in view of Liu et al. (US 2020/0113903; published: Apr. 16, 2020, priority: Jun. 18, 2018; in IDS dated Apr. 23, 2021; of record)
are hereby withdrawn in view of the claim amendments filed on 2/14/22.
	The provisional rejection of claims 42-70 as being unpatentable over claims 41-70 of copending Application No. 17/328,548 is view of the claim amendments filed on 2/14/22 and Examiner’s amendments filed herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann Mueting on 3/1/22.
The application has been amended as follows: 
In the Specification:
In [0285], the phrase “ (see https://dailymed.nlm.nih.gov/dailymed/index.cfm)” is deleted.
In the Claims:
Claim 42. In line 1, the phrase “suffering from a proliferative disorder” is added after “patient”.
Claim 43 is canceled.
Claim 44. In line 1, “43” is replaced with “42”.
Claim 45. In line 1, “43” is replaced with “42”.
Claim 56. In line 2, “subject” is replaced with “patient suffering from a proliferative disorder”.
Claim 56. In line 2, “subject” is replaced with “patient”.
Claim 56. In line 3, “subject” is replaced with “patient”.
Claim 57. In line 2, “subject” is replaced with “patient”.
Claim 57. In line 4, “subject” is replaced with “patient”.
Claim 58. In line 2, “subject” is replaced with “patient”.
Claim 58. In line 4, “subject” is replaced with “patient”.
Claim 59. In line 2, “subject” is replaced with “patient”.
Claim 60. In line 4, “subject” is replaced with “patient”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Jain et al. (US 2020/0261449; priority to IN 201941006393 filed on 2/18/19; of record; page sightings are from the foreign priority document), teach pharmaceutical compositions comprising nilotinib or its pharmaceutically acceptable salts in the form of a solid dispersion (in the amorphous state), wherein the composition exhibits enhanced bioavailability in fasted state and may be administered with or without food (p. 1 and 10). Jain et al. teach that nilotinib can refer to its free base (p. 9). Jain et al. teach that the dose of the therapeutic compound will be in the range from about 0.1 to about 1000 mg per kg body weight of the recipient per day and the effective dosage range of the pharmaceutically acceptable salts may be calculated based on the weight of the active moiety to be delivered (p. 12). Jain et al. teach that the nilotinib and pharmaceutically acceptable polymer (e.g., HPMCAS) are present in a ratio of about 1:1 to about 1:4 (w/w) (p. 14). Jain et al. teach that the dosage form can be administered with or without food (p. 22). Jain et al. do not teach “wherein the administered amount of nilotinib is 60 to 80% less than a dose required for delivering a therapeutically effective amount of nilotinib in the fasted state using a conventional immediate-release crystalline nilotinib formulation”; and the prior art is free of any teaching or suggestion of such. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617